Citation Nr: 0514529	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  97-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for lymphedema of 
the right lower extremity with sensory impairment in the 
foot, currently rated 60 percent disabling.  

2.  Entitlement to an increased evaluation for lymphedema of 
the left lower extremity with sensory impairment in the foot, 
currently rated 20 percent disabling.  

3.  Entitlement to service connection for back disability as 
secondary to the service connected lymphedema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran was afforded a personal 
hearing before a Hearing Officer at the RO in September 1997.  
A transcript of the hearing is of record.  

Although the veteran also requested a Board hearing at the 
RO, she withdrew her request for such a hearing in July 2004.

In July 2004, the appellant was provided a Statement of the 
Case on the new issue of whether her daughter should be 
considered a dependent for VA compensation purposes.  In the 
cover letter sent with the Statement of the Case, she was 
informed of the requirement that she submit a substantive 
appeal to perfect her appeal on this issue.  The issue was 
not thereafter addressed in any written communication from 
the veteran or her representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.



REMAND

The veteran claims that higher evaluations are warranted for 
the service-connected lymphedema of the right and left lower 
extremities.  The RO most recently addressed these claims in 
a supplemental statement of the case issued in December 2002.  
Thereafter, the veteran underwent a VA examination in October 
2004  to determine the severity of the lymphedema.  The 
appellant has not waived her right to have the report of this 
examination initially considered by the RO.  

The record reflects that the veteran was afforded VA 
neurological examinations in response to her claim for 
service connection for back disability as secondary to the 
service-connected bilateral lymphedema; however, the reports 
of these examinations do not reflect that the veteran's back 
was actually examined, although the veteran's complaint of 
back pain was noted at the October 1996 VA examination.  

The Board also notes that the most recent VA treatment 
records contained in the claims file are dated in February 
2000.  It appears to the Board that more recent, pertinent VA 
outpatient records probably exist.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: :

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all pertinent VA treatment 
records for the period since February 
2000.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified.  

2.  If the veteran identifies any other 
outstanding pertinent medical records, 
the RO should undertake appropriate 
development to obtain a copy of those 
records.  If the RO is unable to obtain a 
copy of any such records, it should so 
inform the veteran and her representative 
and request them to provide a copy of the 
outstanding records.

3.  Upon completion of the above 
development, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present disability of the veteran's back.  
The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each back disorder found to be 
present as to whether it is at least as 
likely as not (50 percent or better 
probability) that the disorder was caused 
or chronically worsened by her service-
connected lymphedema of the lower 
extremities with sensory changes in the 
feet.  With respect to any such disorder 
that the examiner believes was aggravated 
by the service-connected disabilities, 
the examiner should attempt to identify 
the extent of disability due to 
aggravation.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted, to include another VA 
examination to determine the current 
severity of the veteran's lymphedema with 
sensory impairment if the medical 
evidence of record is not adequate to 
decide those claims.

6.  Then, the RO should adjudicate the 
issues on appeal based upon a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond before the claims 
folders are returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


